DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s application filed on 08/18/2020.
Claims 1-20 are pending. 
Claims 1, 8 and 16 are independent. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8-13 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becerra et al. (US 2014/0070744) in view of Barrett et al. (US 2010/0163633) in view of Becerra et al.  (US 2015/0326152).

Re claim 1, Becerra teaches (Figures 1-5) an electric motor control assembly configured to be coupled to
an electric motor (304), said electric motor control assembly comprising:
an input power connector (inherent that inverter module 411 has a power connector) configured to receive a direct current (DC) voltage from a power supply module (para 22) external to the electric motor control assembly (Fig. 4; considering the motor control assembly 411 and 304),
(401, para 22), a rectifier (404, para 22), and a capacitor (402, para 22); and
an inverter (411) module coupled to said input power connector, said inverter module configured to convert the DC voltage to an alternating current (AC) voltage to operate the electric motor according to a control signal (para 20; inverts rectified power to three-phase power), but fails to explicitly teach power supply module is external; said inverter module configured to receive the control signal from a system controller via at least one of said input power connector or a wireless communication module coupled to said inverter module and configured for wireless communication with the system controller.
Having a power supply module externally or remotely is well known in the art and Barrett et al. teaches this (Figure 6) Power supply 600 is external to the motor control (para 120).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the control system of Becerra with the control system of Barrett to control the motor remotely.
Becerra in view of Barrett does not teach or suggest said inverter module configured to receive the control signal from a system controller via at least one of said input power connector or a wireless communication module coupled to said inverter module and configured for wireless communication with the system controller.
Becerra teaches (Figure 8) said inverter module (830) configured to receive the control signal from a system controller (processor 805) via at least one of said input power connector (para 45; sends control instructions or signals to power electronics 830) or a wireless communication module coupled to said inverter module and configured for wireless communication with the system controller (Limitation has not been given weight because the limitation is claimed as an alternative. Only requires “at least one of” and gives the option to either or limitation).
Before the effective filing date of the claimed invention, it would have been obvious to one with
(see Becerra; para 48).

Re claim 4, Becerra in view of Barrett in view of Becerra teaches the electric motor control assembly of Claim 1, wherein said inverter module is further configured to receive a rectified power signal through said input power connector (see Bacerra; para 20).

Re claim 8, Becerra teaches (Figures 1-5) a heating, ventilation, and air conditioning (HV AC) appliance (para 3),
comprising:
a power supply module configured to convert an input alternating current (AC) voltage to a direct current (DC) voltage (para 22);
and
a motor control assembly coupled to said electric motor, said motor control assembly comprising:
an input power connector (inherent that inverter module 411 has a power connector) configured to receive the DC voltage from said power supply module (para 22); and
an inverter module coupled to said input power connector(411), said
inverter module configured to convert the DC voltage to an AC motor voltage to operate the electric motor according to a control signal (para 20; inverts rectified power to three-phase power) but fails to explicitly teach an electric motor configured to turn a fan to generate an airflow through said HVAC appliance; and further configured to receive the control signal from a system controller via at least one of said input power connector or a wireless communication module coupled to said inverter module and configured for wireless communication with the system controller.
(506) configured to turn a fan (para 120; discloses a fan is present but not shown; para 193 discloses the HVAC fan generates airflow) to generate an airflow through said HVAC appliance (para 115 and 193);
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the control system of Becerra with the control system of Barrett to control the motor remotely.
Becerra in view of Barrett does not teach or suggest and further configured to receive the control signal from a system controller via at least one of said input power connector or a wireless communication module coupled to said inverter module and configured for wireless communication with the system controller.
Becerra teaches (Figure 8) teach and further configured to receive the control signal from a system controller (processor 805) via at least one of said input power connector (para 45; sends control instructions or signals to power electronics 830) or a wireless communication module coupled to said inverter module and configured for wireless communication with the system controller (Limitation has not been given weight because the limitation is claimed as an alternative. Only requires “at least one of” and gives the option to either or limitation). 
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the control system of Becerra with the control system of Barrett further with the control system of Becerra to provide communication and or control of the motor (see Becerra; para 48).

Re claim 9, Becerra in view of Barrett in view of Becerra teaches the HVAC appliance of Claim 8, wherein said power supply module is located remotely with respect to said electric motor (see Becerra; Fig. 3).

Re claim 10, Becerra in view of Barrett in view of Becerra teaches the HVAC appliance of Claim 9, wherein said power supply module further comprises a wireless communication module (see Barrett; para 97; communicates wirelessly).

Re claim 11, Becerra in view of Barrett in view of Becerra teaches the HVAC appliance of Claim 8 further comprising the system controller, said system controller configured to transmit the control signal to said inverter module (see Becerra; para 45; sends control instructions or signals to power electronics 830).

Re claim 12, Becerra in view of Barrett in view of Becerra teaches the HVAC appliance of Claim 11, wherein said system controller is further configured to receive diagnostic data from said inverter module (see Becerra; para 45; stores and retrieves data of the system).

Re claim 13, Becerra in view of Barrett in view of Becerra teaches the HVAC appliance of Claim 11, wherein said system controller further comprises said power supply module (see Becerra; Fig. 8).

Re claim 16, Becerra teaches (Figures 1-5) a method of operating an electric motor for a heating,
ventilation, and air conditioning (HVAC) appliance, said method comprising:
converting an input alternating current (AC) voltage to a direct current (DC) voltage at a power supply module (306) located remotely with respect to an electric motor control assembly coupled to the electric motor (304), wherein the power supply module includes an electromagnetic interference (EMI) choke (401, para 22), a rectifier (404, para 22), and a capacitor (402, para 22);
transmitting the DC voltage through an input power connector to an inverter module within the electric motor control assembly (inherent that inverter module 411 has a power connector), the input power (inherent that inverter module 411 has a power connector);
receiving, by the inverter module (411), 
converting, by the inverter module, the DC voltage to an AC motor voltage according to the control signal (para 20; inverts rectified power to three-phase power); and
operating the electric motor using the AC motor voltage (para 20).
but fails to explicitly teach the power supply module located remotely; a control signal from a system controller via at least one of the input power connector or a wireless communication module coupled to the inverter module and configured for wireless communication with the system controller.
Having a power supply module externally or remotely is well known in the art and Barrett et al. teaches this (Figure 6) Power supply 600 is external to the motor control (para 120).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the control system of Becerra with the control system of Barrett to control the motor remotely.
Becerra in view of Barrett does not teach or suggest a control signal from a system controller via at least one of the input power connector or a wireless communication module coupled to the inverter module and configured for wireless communication with the system controller.
Becerra teaches (Figure 8) a control signal from a system controller (processor 805) via at least one of the input power connector (para 45; sends control instructions or signals to power electronics 830) or a wireless communication module coupled to the inverter module and configured for wireless communication with the system controller (Limitation has not been given weight because the limitation is claimed as an alternative. Only requires “at least one of” and gives the option to either or limitation).
Before the effective filing date of the claimed invention, it would have been obvious to one with
(see Becerra; para 48).

Re claim 17, Becerra in view of Barrett in view of Becerra teaches the method of Claim 16 further comprising:
receiving a wireless signal through the wireless communication module coupled to the inverter module (see Barrett; para 97; communicates wirelessly); and
converting the DC voltage to the AC motor voltage according to the wireless signal (see Becerra; para 20).

Re claim 18, Becerra in view of Barrett in view of Becerra teaches the method of Claim 17, wherein operating the electric motor comprises operating the electric motor according to the wireless signal (see Barrett; para 97; communicates wirelessly).

Re claim 19, Becerra in view of Barrett in view of Becerra teaches the method of Claim 16 further comprising transmitting, from a system controller, the control signal to the inverter module, the control signal instructive to operate the electric motor (see Becerra; para 45; sends control instructions or signals to power electronics 830).



s 2-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becerra et al. (US 2014/0070744) in view of Barrett et al. (US 2010/0163633) in view of Becerra et al.  (US 2015/0326152) as applied to claim 1 above, and further in view of Skinner et al. (US 2011/0032738).

Re claim 2, Becerra in view of Barrett in view of Becerra teaches the electric motor control assembly of claim 1, but fails to explicitly teach wherein said inverter module comprises a digital signal processor (DSP) and a plurality of power switches, said DSP configured to control said plurality of power switches to generate the AC voltage to power the electric motor.
Skinner teaches (Figures 1-2, 3a, 4a, 5-13) wherein said inverter module (132) comprises a digital signal processor (DSP) (para 73; “For example only, the IC 280 may include a digital signal processor (DSP), a field programmable gate array (FPGA), a microprocessor, etc.”) and a plurality of power switches (208, para 91), said DSP configured to control said plurality of power switches to generate the AC voltage to power the electric motor (motor 400; para 60 and 91; AC power is provided to the motor).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify the motor drive of Becerra with the motor system of Barrett with the motor system of Becerra further with the drive controller of Skinner to generate voltages to power the motor.

Re claim 3, Becerra in view of Barrett in view of Becerra in view with Skinner teaches the electric motor control assembly of Claim 2, wherein said plurality of power switches comprises a plurality of insulated-gate bipolar transistors (IGBTs) (see Skinner; fig 4a, and para 76).

Re claim 5, Becerra in view of Barrett in view of Becerra teaches the electric motor control assembly of Claim 1, but fails to explicitly teach wherein said inverter module comprises a digital signal processor 
Skinner teaches wherein said inverter module comprises a digital signal processor (DSP) (para 73; “For example only, the IC 280 may include a digital signal processor (DSP), a field programmable gate array (FPGA), a microprocessor, etc.”) coupled to said power connector (272), said DSP configured to receive the wireless signal, the wireless signal instructive to operate the electric motor (para 73).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify the motor drive of Becerra with the motor system of Barrett with the motor system of Becerra further with the drive controller of Skinner to generate voltages to power the motor.

Re claim 6, Becerra in view of Barrett in view of Becerra teaches the electric motor control assembly of Claim 1 but fails to explicitly teach further comprising a housing, wherein said inverter module is disposed within said housing.
Skinner teaches further comprising a housing, wherein said inverter module is disposed within said housing (fig 2. Inverter power module is disposed in drive controller).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify the motor drive of Becerra with the motor system of Barrett with the motor system of Becerra further with the housing of Skinner to protect the inverter from adverse weather condition..

Re claim 7, Becerra in view of Barrett in view of Becerra in view with Skinner teaches the electric motor control assembly of Claim 6, wherein said input power connector is further coupled to said housing (see Skinner; Fig. 2; input power line is connected to drive controller 132).



Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becerra et al. (US 2014/0070744) in view of Barrett et al. (US 2010/0163633) in view of Becerra et al.  (US 2015/0326152) as applied to claim 8 above, and further in view of Modera et al. (US 2003/0154803).

Re claim 14, Becerra in view of Barrett in view of Becerra teaches the HVAC appliance of Claim 8, but fails to explicitly teach wherein said power supply module introduces zero airflow impedance on the fan.
Modera teaches wherein said power supply module introduces zero airflow impedance on the fan (para 22; “As the fan 32 is powered by an external energy source 30 rather than being powered by energy in the airflow, there is less flow resistance and impedance to the airflow being measured.”).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify the thermostat of Becerra with the system of Barrett with the system of Becerra further with the flow measurement system of Modera to overcome effects of non-uniform or swirled airflow on the fan (see Modera, para 9).



Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable Becerra et al. (US 2014/0070744) in view of Barrett et al. (US 2010/0163633) in view of Becerra et al.  (US 2015/0326152) as applied to claim 8 above, and further in view of Byrnes et al. (US 6,684,944).

Re claim 15, Becerra in view of Barrett in view of Becerra teaches the HVAC appliance of Claim 8 but fails to explicitly teach further comprising an enclosure within which said power supply module, said electric motor, and said motor control assembly are disposed, said enclosure comprising a plenum space 
Byrnes teaches (Figures 2 and 4) further comprising an enclosure within which said power supply module, said electric motor, and said motor control assembly are disposed (col 6 line 60 – col 7 line 10 and col 7 lines 39-42), said enclosure comprising a plenum space (116) through which the airflow moves, and wherein said power supply module is disposed in said plenum space (col 6 line 60 – col 7 line 10 and col 7 lines 39-42).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify the system of Becerra with the system of Barrett with the system of Becerra further with the system of Byrnes to improve the HVAC system on controlling airflow (see Byrnes, col 2 lines 1-5).


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becerra et al. (US 2014/0070744) in view of Barrett et al. (US 2010/0163633) in view of Becerra et al.  (US 2015/0326152) as applied to claim 1 above, and further in view of Skinner et al. (US 2011/0032738).

Re claim 20, Becerra in view of Barrett in view of Becerra teaches the method of Claim 16, but fails to explicitly teach wherein converting the DC voltage to the AC motor voltage comprises controlling, by a digital signal processor (DSP), a plurality of power switches to generate a three-phase AC motor voltage.
Skinner teaches (Figures 1-2, 3a, 4a, 5-13) wherein converting the DC voltage to the AC motor voltage comprises controlling, by a digital signal processor (DSP) (para 73; “For example only, the IC 280 may include a digital signal processor (DSP), a field programmable gate array (FPGA), a microprocessor, etc.”), a plurality of power switches (208, para 91) to generate a three-phase AC motor voltage (para 92).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify the motor drive of Becerra with the motor system of Barrett with the motor system of Becerra further with the drive controller of Skinner to generate voltages to power the motor.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/BRADLEY R BROWN/Examiner, Art Unit 2846
/BICKEY DHAKAL/Primary Examiner, Art Unit 2846